Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on August 4, 2022. Claims 50-68 and 70 are currently pending. Claim 50 has been amended and claim 69 has been canceled by Applicants’ amendment filed on August 4, 2022. No claim was newly added.
Therefore, claims 50-68 and 70 are examined on the merits to which the following grounds of rejection are applicable. 
Priority
This Application filed on October 3, 219, is a CON of  14/386,519 filed on  09/19/2014 (now abandoned) which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US13/31316, filed March 14, 2013. Applicants’ claim for the benefit of a prior-filed application parent provisional application 61/614,115 filed on March 22, 2012 and prior-filed application parent provisional application 61/614,112 filed on March 22, 2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Thus, the earliest possible priority for the instant application is March 22, 2012.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Cross-Reference to Related Application
In view of Applicants’ amendment to the Specification filed on August 4, 2022, the objection to the Specification has been withdrawn. 
Claim Rejections - 35 USC § 102
In view of applicants’ amendment of claim 50 to recite “applying the cell suspension to an extracellular matrix” and “administering the cell suspension and extracellular matrix” and cancelation of claim 69, the rejection of claims 50, 55-57, 59-61, 63, 65 and  68  under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022) has been withdrawn.
Claim Rejections - 35 USC § 103
In view of applicants’ amendment of claim 50 to recite “applying the cell suspension to an extracellular matrix” and “administering the cell suspension and extracellular matrix”, the rejection of claims 51-54, 58 and 67 under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022), as applied to claims 50, 56, 63 and  65 above, and further in view of Hoeffler et al. (Pub. No. US 2001/0048917 A1; of record; number 1 of IDS filed on 3/17/2022) and Rolland et al., (US Patent 8,323,638) has been withdrawn.
***
In view of applicants’ amendment of claim 50 to recite “applying the cell suspension to an extracellular matrix” and “administering the cell suspension and extracellular matrix”, the rejection of claim 62 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022), as applied to claims 50 and 55 above, and further in view of Harvey (“Blood, Fluids, Electrolytes, and Hematologic Drugs”, In Remington’s Pharmaceutical Sciences, 17th Edition; Gennaro et al., Ed.; Mack Publishing Company: Easton, PA; 1985; pages 816-842; of record; number 204 of IDS filed on 3/17/2022) has been withdrawn. 
***
In view of applicants’ amendment of claim 50 to recite “applying the cell suspension to an extracellular matrix” and “administering the cell suspension and extracellular matrix”, the rejection of claim 64 under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022), as applied to claims 50, 56 and  63 above, and further in view of Lindquist, et al. (Annu. Rev. Genet. 1988. 22: 631-77; of record; number 234 of IDS filed on 3/17/2022) has been withdrawn. 
***
In view of applicants’ amendment of claim 50, the rejection of claim 66 under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022), as applied to claims 50, 56 and 63 above, and further in view of Okuda et al., (2003; J. Periodontol. 74, 849–857) has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejections. 


Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Rejection, Obviousness Type Double Patenting - 
Claims 50-68 and 70 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,631,974 for the reasons already of record as set forth at pages 3-4 of the action filed on June 14, 2022 since Applicants did not provide a response to the merits of this rejection.
***
Claims 50-68 and 70 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50- 73 of copending Application No. 16/592,108, as per claims filed on 10/04/2019  in view of Notarnicola et al., (Ultrasound in Med. & Biol., Vol. 37, No. I, pp. 160-168, 2011) for the reasons already of record as set forth at pages 4-5 of the action filed on June 14, 2022 since Applicants did not provide a response to the merits of this rejection.
***
Claims 50-68 and 70 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/690,941 as per claims filed on 3/9/2022, in view of Tkáčová  et. al ., (Scientific Papers: Animal Science and Biotechnologies, 2012) for the reasons already of record as set forth at pages 5-6 of the action filed on June 14, 2022 since Applicants did not provide a response to the merits of this rejection.

New grounds of rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 50-68 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This is a new rejection necessitated by amendment of the claims in the response filed 8/4/2022.
Claim 50 has been amended to recite “applying the cell suspension to an extracellular matrix” and “administering the cell suspension and extracellular matrix”. It is unclear whether the matrix where the cell suspension is applied is administered simultaneously, before or after the administration of the extracellular matrix to the chronic wound. As such the metes and bounds of the claims are indefinite. 
Claims 51-68 and 70 are indefinite insofar as they depend from claim 50.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 50, 51, 55-57, 59-61, 63, 65 , 68 and 70 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022; of record) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022; of record) in view of Young et al., (US Pub. 2010/0255052). This is a new rejection necessitated by amendment of the claims in the response filed 8/4/2022.
Regarding claim 50, Olsson et al., shows a new method for treating patients with leukoderma using a melanocyte-enriched cell suspension having the advantage that cell culture is not needed in an out-patient clinic (abstract; page 644; col. 1). Olsson et al., discloses obtaining a cell suspension from the basal cell layer and about half of the stratum spinosum which has been isolated from a biopsy of a very superficial sample of the patient (page 645; col. 1; page 646; col. 1). Application of the cell suspension on the denuded areas of the patient resulted in repigmented skin (page 646; col. 2, last paragraph). Note that Vitiligo, also called leucoderma, is a long-term skin condition characterized by patches of the skin losing their pigment (e.g, a chronic wound in the skin).
Olsson does not teach applying the cell suspension to an extracellular matrix and administering the cell suspension and extracellular matrix.
However, before the effective filing date of the claimed invention, Young teaches a cell suspension (paragraphs  [0048]-[0049]) for use in an epithelium-related procedure (epithelization, paragraph [0075]; wound healing, para [0001], abstract), comprising: 
a population of cells including viable and functioning cells (population of fibroblasts and keratinocytes capable of proliferating (para [0055]), 
derived from autologous skin cells (para [0045], [0055]); where cells are seeded over a biocompatible support available as the porous matrix, which contributes to device strength, resistance and flexibility (paragraphs [0010][0029]).
Young et al., states “The main purpose of the skin substitutes is to save the patient's life, providing a coating or barrier, which prevents the skin dehydration and infection” (paragraph [0012]). Additionally, Young states the benefits of an integrated implant system that can  “be combined more than one type of dermal or epidermal, autologous, allogenic, xenogenic or chimeric cells, exhibiting favourable: handling characteristics, time for obtaining the same, application availability, adherence, almost no rejection by the patient, better cellular development and easy conservation” (paragraph [0029]). In preferred embodiments, Young teaches the preference to implant cells with the least number of in vitro passages (para [0014]). 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Olsson et al.,  with the method of Young et al ., to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of generating an integrated cells-gel-support system where cells seeded over the matrix exhibit strength, resistance and flexibility as well as favorable handling characteristics, as s explicitly taught by Young et al., (paragraphs [0010][0029]. In addition, it would have been obvious to the ordinary artisan that Young’s integrated system with cellular components and a biocompatible matrix  could have been applied to the method of Olsson et al., with predictable results because the known techniques of Young et al., predictably result in efficient wound healing and treating great skin extensions. (paragraph [0001][0028]). 
Regarding claim 51, the combined teachings of Olsson and Young render obvious the method of claim 50. Moreover, Young discloses treatment of burns, chronic damage or wound skin (paragraph [0001]), including ulcers (paragraph [0003]). 
Regarding claim 55, the combined teachings of Olsson and Young render obvious the method of claim 50. Moreover, Olsson teaches a sample of pigmented skin from a donor site of a patient (Materials and Methods, left column, page 645), falling within the scope of obtaining a skin tissue sample from a patient to obtain “a suspensions thus contained cells from the basal cell layer and about half of the stratum spinosum, but nothing above that layer” and mixing the suspension with the M2 medium (page 646; col. 1).
Regarding claims 56 and 57, the combined teachings of Olsson and Young render obvious the method of claims 50 and 55. Further, Olsson et al., discloses that the skin sample was placed in a Spinner modified minimum essential medium (MEM) supplemented with penicillin and streptomycin, washed with trypsin/EDTA in Joklik’s modified MEM in a Petri dish, and refurnished with said trypsin/EDTA solution (Materials and Methods, right column, page 645), falling with the scope of exposing the skin tissue sample to trypsin to dissociate cellular layers in the skin (claims 56-57). Young also discloses preparation of cellular suspensions through trypsinization (paragraph  [0064]).
Regarding claim 59, the combined teachings of Olsson and Young render obvious the method of claims 50 and 55. Further, Olson discloses that a very superficial sample (3–30 cm2) was taken with a Goulian biopsy knife, fitted with a 006 shield (E.Weck & Co, Princeton, NC, U.S.A.), falling within the scope of cutting (claim 59). 
Regarding claims 60 and 61, the combined teachings of Olsson and Young render obvious the method of claims 50 and 55. Further, Olsson discloses that the skin sample was torn into pieces and incubated at 37[Symbol font/0xB0]C for about 50 minutes, falling within the scope of “wherein the population of cells comprises viable cells from an epidermal layer and dermal layer from the skin tissue sample”. After removing trypsin/EDTA solution and separating the epidermis from the dermis, the dermis was transferred to a test tube containing a M2 melanocyte medium (a serum-free DMEM/F-12 and HEPES-based medium) and then vortexed. The dermal pieces were then discarded. The separated epidermis was processed into smaller fragments and added to same test tube. The Petri dish in which the skin sample was incubated was rinsed twice using Joklik’s medium, which was also added to the test tube. The tube containing dermis, separated epidermis, and rinse liquid was vortex-mixed and centrifuged twice. Finally, the formed pellet was resuspended in M2 melanocyte medium (e.g, a nutrient solution to create a cells suspension as recited in claim 55). Additionally, Young discloses that the composition comprises fibroblast and keratinocytes (paragraph [0055]; figure 2) and melanocytes (paragraph [0045]) obtained from epithelia tissue. 
Regarding claims 63 and 65, the combined teachings of Olsson and Young render obvious the method of claims 50 and 55. Moreover, Olsson discloses that basic fibroblast growth factor was added to the M2 medium (page 646; col. 1). Further, Young et al., discloses that the population of cells, prior to being used in an epithelium-related procedure, are exposed to a condition selected from the group consisting of stress [i.e. enzyme exposure] (thrombin, para [0049], [0051]) and an exogenous agent (e.g., hyaluronic acid in the matrix to which the cells are added, para [0040], [0041]).
Regarding claim 68, the combined teachings of Olsson and Young render obvious the method of claims 50 and 55. The application of a cell suspension peri-operatively or around  the period of time of a surgical operation rather than postoperatively, for example, would have been obvious to one of ordinary skill in the art, absent any evidence of unexpected results.
Regarding claim 70, the combined teachings of Olsson and Young render obvious the method of claim 50. Additionally, Young discloses the extracellular matrix comprising collagen (paraph [0039]). 
***
Claims 52-54, 58 and 67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022) in view of Young et al., (US Pub. 2010/0255052), as applied to claims 50-51, 56, 63 and  65 above, and further in view of Hoeffler et al. (Pub. No. US 2001/0048917 A1; of record; number 1 of IDS filed on 3/17/2022) and Rolland et al., (US Patent 8,323,638).
Regarding claims 50-51, 56, 63 and  65, the combined teachings of Olsson and Young render obvious the claimed method, as iterated above in the 103 rejection, the content of which is incorporated herein, in its entirety.  Further, Young discloses treatment of diabetic ulcer (paragraph [0003]). 
The combined teachings of Olsson and Young do not teach different types of ulcers as recited in claims 52-54. The teachings of Olsson and Young do not teach the enzymes listed in claim 58 or the growth factors recited in claim 67.  
Regarding claims 52-54, cell skin suspensions have been used in the art to address different skin conditions. Hoeffler et al., for instance, teaches using a slurry of keratinocytes and fibroblasts to treat an individual having a skin disease, injury, wound, burn, scar, augmentation, or replace a skin area in the body (paragraphs [0073]-[0075]). 
Furthermore, Rolland et al., teaches treatment of cutaneous wounds which are chronic wounds including a neuropathic ulcer, a pressure sore, an arterial ulcer, a venous ulcer, a mixed arterio-venous ulcer, or a diabetic ulcer (Rolland et al., claims 12-15). 
It would have been obvious to combine the methods of: (i) Olsson and Young on applying a skin suspensions to an extracellular matrix to treat a patient’s skin area, (ii) Hoeffler on treating with a cells suspension of keratinocytes and fibroblasts of a skin disease, injury, wound, burn, scar, augmentation, or replace a skin area in the body, and (iii) Rolland on treating chronic wounds including a neuropathic ulcer, a pressure sore, an arterial ulcer, a venous ulcer, a mixed arterio-venous ulcer, or a diabetic ulcer to arrive at the claimed invention with a reasonable expectation of success, particularly because Young demonstrates recovery of damage area after administration of cells seeded over a biocompatible support (paragraphs [0028], [0074]-[0075]. It can be predicted that such modification to the disclosed method would advantageously furnish new skin. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 58, the combined teachings of Olsson and Young render obvious the method of claim 50, 55 and 56. Further, both Olsson and Young disclose dissociation of cells using enzymes. For example, Young discloses preparation of cellular suspensions through trypsinization (paragraph  [0064]) and Olsson dissociation of cells using trypsin. It is well known in the art that protease enzymes other than trypsin are capable of cleaving peptide bonds. Like trypsin, collagenase is capable of dissociating skin tissue as substantiated by Hoeffler et al.. Hoeffler et al. obtains keratinocytes and fibroblasts from a skin tissue through treatment with either trypsin or collagenase (paragraphs [0059]). 
A person with ordinary skill in the art at the time of invention would have therefore utilized collagenase instead of trypsin and expect that skin tissue dissociation would still be achieved such that cells could be isolated. Substitution of one known element for another known element, both elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
***
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022) in view of Young et al., (US Pub. 2010/0255052), as applied to claims 50 and 55 above, and further in view of Harvey (“Blood, Fluids, Electrolytes, and Hematologic Drugs”, In Remington’s Pharmaceutical Sciences, 17th Edition; Gennaro et al., Ed.; Mack Publishing Company: Easton, PA; 1985; pages 816-842; of record; number 204 of IDS filed on 3/17/2022).
Regarding claims 50 and 55, the combined teachings of Olsson and Young render obvious the claimed methods, as iterated above in the 103 rejection, the content of which is incorporated herein, in its entirety.  In particular, Olson teaches that skin cells are suspended in M2 melanocyte medium.
The combined teachings of Olsson and Young do not teach different skin cell types suspended in  Hartmann’ solution and physical saline (claim 62).
Nevertheless, solutions that mimic extracellular fluids in the body have served as carriers for therapeutic agents. Harvey et al., for instance, teaches that Hartmann’s solution is a pH 6.0-7.5 solution containing calcium chloride, potassium chloride, sodium chloride, and sodium lactate in water that has been used as a fluid and electrolyte replenisher (Lactated Ringer’s Injection, left column, page 822). Harvey et al. states that electrolytes are critical for proper functioning of cells (Electrolytes and Systematic Buffers, left column, page 832). A solution of sodium chloride more closely resembles the composition of the extracellular fluid of the body than solutions of any other single salt. At a concentration of 0.9%, sodium chloride solution has approximately the same osmotic pressure as body fluids and is also known as physiological saline (Sodium Chloride, left column, page 835). It has acted as a vehicle for drugs, applied topically to intact or exposed tissues for irrigation, and used as an electrolyte replenisher for maintaining or replacing extracellular fluid. 
Given that Hartmann’s solution and physiological saline mimic extracellular fluids, it would have been obvious for one with ordinary skill in the art at the time of invention to replace Olsson’s  M2 melanocyte medium with Hartmann’s solution and physiological saline and have reasonable expectation that electrolytes would be provided to skin cells and a biocompatible matrix. Simple substitution of one known element for another to obtain predictable results is the basis for obviousness. 
***
Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022) in view of Young et al., (US Pub. 2010/0255052), as applied to claims 50, 56 and  63 above, and further in view of Lindquist, et al. (Annu. Rev. Genet. 1988. 22: 631-77; of record; number 234 of IDS filed on 3/17/2022).
Regarding claims 50, 56 and  63, the combined teachings of Olsson and Young render obvious the method of claims 50, 56 and 63, as iterated above in the 103 rejection, the content of which is incorporated herein, in its entirety.  In particular, Olsson discloses that basic fibroblast growth factor was added to the M2 medium as one exogenous agent (page 646; col. 1).
The combined teachings of Olsson and Young do not teach heat shock proteins as exogenous agents.
However, before the effective filing date of the claimed invention it was known in the art that HSP70 family is necessary for protein synthesis, translocation, and folding. For instance, Lindquist et al., is a review paper teaching that hsps have a protective function is the strong correlation between their induction and the induction of thermotolerance which has been observed in both cultured cells and in vivo in a wide variety of organisms including mice (page 633, second paragraph).
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Olsson, Young and Lindquist to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of inducing thermotolerance in a cell suspension and a biocompatible matrix exposed to at least a heat shock protein as the exogenous agent. In addition, it would have been obvious to the ordinary artisan that the known techniques of Lindquist et al., could have been applied to the method of Olsson and Young with predictable results because the known techniques of Lindquist et al., predictably results in methods useful for inducing thermotolerance of cells  both in vivo and in vitro by HSP90 (page 633, second paragraph).
***
Claim 66 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022) in view of Young et al (US Pub 2010/0255052; of record), as applied to claims 50, 56 and 63 above, and further in view of  Gold et al., (US Patent 8,753,882).
Regarding claims 50, 56 and  63, the combined teachings of Olsson and Young render obvious the method of claims 50, 56 and  63, the content of which is incorporated herein, in its entirety.  In particular, Olsson discloses that basic fibroblast growth factor was added to the M2 medium as one exogenous agent (page 646; col. 1).
The combined teachings of Olsson and Young do not teach platelet-enriched plasma as one exogenous agent.
However, Gold et al., discloses compositions comprising platelet enriched plasma where the “the platelets from the platelet enriched plasma compositions of the present invention are activated to release growth factors, which, in turn, accelerate tissue and wound healing” (col 7, lines 52-55). Moreover, Gold discloses several conditions that can be treated to accelerate tissue and wound healing by administration of platelet enriched plasma including asthma, lung cancer, cystic fibrosis, smoke inhalation, emphysema, bronchitis, chronic obstructive pulmonary disease (COPD) and sinusitis” (col. 2, lines 36-38). 
Therefore, in view of the benefits of enhancing tissue and wound healing in a subject by using platelet-enriched plasma, it would have been prima facie obvious for one of ordinary skill in the art,  to modify the cell suspension applied to an extracellular matrix of Olsson and Young to  include platelet-enriched plasma as taught by Gold et al.,  in an attempt to enhance tissue and wound healing. One of skill in the art would have recognized that the results of the combination of a population of cells collected from a skin tissue sample applied on an extracellular matrix and platelet enriched plasma would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Claims 50-68 and 70 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633